Title: To Benjamin Franklin from the Comte d’Angiviller, 7 September 1783
From: Angiviller, Charles-Claude de Flahault de La Billarderie, comte d’
To: Franklin, Benjamin


          
            ce 7 7bre. 1783.
          
          M. D’angiviller est bien flatté de pouvoir procurer à Monsieur
            francklin la facilité de voir plus commodement les beautés du sallon. Il doit prendre
            interêt au succès des arts, ils sont faits principalement pour consacrer à la posterité
            les hommes et les actions illustres et celebres, monsieur francklin a bien quel ques droits sur
            eux. Mr. D’angiviller a bien du plaisir à reconnoitre ceux qu’il a à la profonde
            vénération de tous les hommes qui attachent un prix à la vertu active et au merite
            utile. Il a l’honneur de luy en offrir l’hommage./.
         
          Notation: D’Angivilliers 7. 7bre.
            1783.
        